    Case: 1:19-cv-08049 Document #: 39 Filed: 02/20/20 Page 1 of 3 PageID #:396




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JESUS ALBERTO LOPEZ GUTIERREZ,                    )
                                                   )
                                Plaintiff,         )
                                                   )   No. 19 C 08049
                       v.                          )
                                                   )   Judge Edmond E. Chang
 THE UNITED STATES OF AMERICA,                     )
 et al.,                                           )
                                                   )
                                Defendants.        )
                                                   )
                                                   )

                                        STATUS REPORT

       On February 17, 2020, the Court ordered U.S. Immigration and Customs Enforcement

(ICE) to submit a status report regarding ICE’s position on whether, and under what

circumstances, ICE would defer Plaintiff’s removal. At this time, ICE cannot assure the Court

that it will defer Plaintiff’s removal for any amount of time because Plaintiff does not have a

final order of removal and because Plaintiff is likely to post bond in the near future.

       On February 19, 2020, the immigration court granted Plaintiff a $25,000 bond. If Plaintiff

posts bond, Plaintiff will no longer be in ICE’s custody and will have the opportunity to

demonstrate that he meets the guidelines for Deferred Action for Childhood Arrivals (DACA)

consideration. Nonetheless, if Plaintiff fails to post bond and remains detained—and assuming

Plaintiff is ultimately subject to a final order of removal and does not receive a stay of removal—

ICE will provide Plaintiff’s counsel with 72 hours’ notice before ICE removes Plaintiff. If

Plaintiff is not detained and a final order of removal is issued, ICE will generally provide

Plaintiff with written notice to report to ICE for removal within 30 days.
Case: 1:19-cv-08049 Document #: 39 Filed: 02/20/20 Page 2 of 3 PageID #:397




                                  Respectfully submitted,

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  WILLIAM C. PEACHEY
                                  Director, Office of Immigration Litigation
                                  Direct Court Section

                                  JEFFREY ROBINS
                                  Deputy Director, Office of Immigration Litigation
                                  District Court Section

                                  By: s/ Katelyn Masetta-Alvarez
                                  KATELYN MASETTA-ALVAREZ
                                  Trial Attorney
                                  U.S. Department of Justice, Civil Division
                                  Office of Immigration Litigation
                                  Direct Court Section
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, DC 20044
                                  (202) 514-0120
                                  katelyn.masetta.alvarez@usdoj.gov




                                     2
    Case: 1:19-cv-08049 Document #: 39 Filed: 02/20/20 Page 3 of 3 PageID #:398




                                 CERTIFICATE OF SERVICE

       The undersigned attorney certifies that the Defendants’ Status Report was filed on February

20, 2020 via ECF pursuant to the general Order on Electronic Case Filing (ECF) pursuant to the

district court’s system as to ECF filers.

                                                    /s/ Katelyn Masetta-Alvarez
                                                    KATELYN MASETTA-ALVAREZ
                                                    Trial Attorney




                                                3
